Case: 08-11009 Document: 00511288632 Page: 1 Date Filed: 11/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 9, 2010

                                       No. 08-11009                         Lyle W. Cayce
                                                                                 Clerk

CLIFFORD MEDLEY

                                                   Petitioner – Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,


                                                   Respondent – Appellee




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 2:07-CV-0051


Before JOLLY, DeMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*
       The petitioner, Clifford Scott Medley, appeals the dismissal of his habeas
petition as untimely filed. He argues that his unsuccessful efforts to mail his
habeas petition through his prison mail room prior to the expiration of the one-
year statute of limitations under the Antiterrorism and Effective Death Penalty
Act (“AEDPA”), see 28 U.S.C. § 2244(d), entitle him to the benefits of the mailbox



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-11009 Document: 00511288632 Page: 2 Date Filed: 11/09/2010



                                  No. 08-11009

rule or equitable tolling of the statute of limitations; and therefore, we should
treat his petition as having been timely filed. We conclude that Medley’s failure
to timely mail his petition through his prison mail room resulted from his failure
to comply with a reasonable prison regulation and that he is therefore entitled
to neither the benefit of the mailbox rule nor equitable tolling. Accordingly, we
AFFIRM.
                                BACKGROUND
      In March 2002, Medley was convicted of murder and sentenced to forty
years imprisonment. On appeal, his conviction was affirmed, and, on November
7, 2005, the Supreme Court denied Medley’s petition for certiorari. Medley v.
Texas, 546 U.S. 1002 (2005). For the purposes of AEDPA, this was the date on
which Medley’s conviction became final. See Giesberg v. Cockrell, 288 F.3d 268,
271 (5th Cir. 2002). Thus, under AEDPA, absent tolling, Medley had until
November 7, 2006, to file a federal habeas petition. He did not file a state habeas
petition or any other form of collateral attack on his conviction until January 9,
2007. Therefore, no statutory tolling applied. See 28 U.S.C. § 2244(d)(2). His
instant federal petition, pursuant to 28 U.S.C. § 2254, was mailed by a third
party, Medley’s mother, from outside the prison system and not filed until March
21, 2007. Accordingly, the district court concluded that it was filed outside of
AEDPA’s one-year statute of limitations and dismissed the petition.
      Medley contended below, and argues on appeal, that his petition should
have been considered timely filed because of the mailbox rule. He claims that he
originally submitted his petition to his prison mail room on October 31, 2006.
Thus, he argues that under the mailbox rule, it should have been considered
filed as of that date, eight days prior to AEDPA’s one year deadline. In the
alternative, he argues that he is entitled to equitable tolling for the period
between when he originally submitted his petition to the prison mail room and



                                        2
     Case: 08-11009 Document: 00511288632 Page: 3 Date Filed: 11/09/2010



                                    No. 08-11009

the date on which it was actually filed, March 21, 2007, which would also make
his petition timely filed.
      Medley acknowledges that when he submitted his petition to the prison
mail room, he did so with a request that the petition be held pending prison
authorities deducting the $5 filing fee from his prison account and transmitting
the fee to the prison mail room, so that the mail room staff could combine the fee
with the petition and mail them together. He further acknowledges that the
petition was returned to him on November 4, 2006, three days prior to the
AEDPA deadline, on the ground that the mail room was not allowed to hold the
petition pending receipt of the filing fee. Instead, prison procedures required
that Medley mail the petition without the filing fee and then separately request
that the filing fee be withdrawn from his prison account and sent to the court.
      Medley argues that his failure to comply with this prison mail regulation
should be excused, and thus his petition should be considered to have been
properly submitted to the prison mail room, because the regulation was
unreasonable. Specifically, he argues that the prison mail regulation is in
conflict with Rule 3(a) of the Rules Governing Section 2254 Cases in the District
Courts. Rule 3(a) states that “[a]n original and two copies of the petition must
be filed with the clerk and must be accompanied by: (1) the applicable filing fee,
or (2) a motion for leave to proceed in forma pauperis.” Relatedly, he notes that
the United States District Court’s form for filing a “writ of habeas corpus by a
person in state custody” states that “[w]hen the Clerk of Court receives the $5.00
filing fee, the Clerk will file your petition if it is in proper order.”
      He also explains that a number of circumstances outside his control stood
in the way of his properly filing his petition. He states that the prison mail room
staff informed him that a prisoner may request his or her petition be held
pending the withdrawal of the filing fee and that the fee be mailed with the
petition. He also states that the same staff told him that his petition would be

                                           3
     Case: 08-11009 Document: 00511288632 Page: 4 Date Filed: 11/09/2010



                                   No. 08-11009

found non-compliant by the court if it was not mailed together with the fee.
Slightly contradicting himself, he further states that the mail room staff referred
him to the prison library staff to determine whether he could file his petition and
fee separately. He continues that the prison library staff and a prison official
informed him that they could not provide legal advice, and instructed him to
read Rule 3(a) and do what he believed was required. They also instructed him
that if he concluded that he needed to mail his fee with his petition, he would
have to hire an attorney in order to avoid the prison mail room’s requirements.
Medley submitted requests to prison officials to modify the mail regulation so
that he could mail his fee with his petition. These requests went unanswered.
      Medley subsequently attempted to find someone in the “free world” who
would mail his petition with his filing fee. In the interim, he filed a state habeas
petition believing that this would toll the statute of limitations of his federal
habeas petition. He eventually mailed his federal petition to his mother, along
with a motion to stay and abate proceedings. His mother mailed both documents
with the filing fee to the district court. It was that version of the federal petition
that was eventually filed on March 21, 2007.
      After considering the arguments above, a magistrate judge concluded that
Medley was not entitled to the benefits of the mailbox rule for his October 31,
2006 submission of his petition to his prison mail room. The magistrate judge
explained that Medley had “failed to follow proper prison procedure and his
mailing was rejected,” and therefore the mailbox rule did not apply. The
magistrate judge went on that “to the extent petitioner argues he is entitled to
equitable tolling in light of his efforts to contact prison authorities and mail his
federal petition, such a claim is without merit. . . . Even accepting petitioner’s
representations as true, he waited until the end of October of 2006, only days
before the AEDPA deadline and more than two months before filing his state
habeas petition, to even attempt to mail the federal petition. Such inaction by

                                          4
     Case: 08-11009 Document: 00511288632 Page: 5 Date Filed: 11/09/2010



                                       No. 08-11009

a petitioner for almost an entire year disqualifies this case [from] any equitable
tolling.” Over Medley’s objections, the district court adopted the magistrate
judge’s Report and Recommendation in full. This court granted a Certificate of
Appealability (“COA”) on two issues: (1) whether “the district court was correct
in its procedural ruling that Medley was not entitled to the benefit of the
mailbox rule” and thus his petition was filed outside AEDPA’s statute of
limitations; and (2) whether, in light of Medley’s attempt to file his petition in
a timely fashion under the mailbox rule, the district court was correct in denying
Medley equitable tolling of the statute of limitations.1
                              STANDARD OF REVIEW
       “The decision of a district court to deny a habeas application on procedural
grounds is reviewed de novo.” Howland v. Quarterman, 507 F.3d 840, 843 (5th
Cir. 2007). “However, we review a district court’s decision to deny equitable
tolling for abuse of discretion and its factual findings for clear error.” Id. (citation
omitted).
                                      DISCUSSION
1) Whether Medley’s October 31 Submission of His Petition to the Prison Mail
Room is Entitled to the Benefits of the Mailbox Rule
       Pro se prisoners’ filings are governed by the mailbox rule. Thus, they are
deemed “filed as soon as the pleadings have been deposited into the prison mail
system.” Spotville v. Cain, 149 F.3d 374, 376 (5th Cir. 1998) (citing Houston v.
Lack, 487 U.S. 266 (1988) and Cooper v. Brookshire, 70 F.3d 377, 379 (5th Cir.
1995)). We have held that this rule should be enforced “even if the pro se litigant



       1
         On appeal, Medley raises a number of other bases on which he believes he is entitled
to equitable tolling, including the alleged bias of a state court judge reviewing his case, the
unlawfulness of certain provisions of the Texas constitution, and the unlawfulness of how
AEDPA’s statute of limitations is calculated. A COA is required before this court has
jurisdiction to consider these arguments. 28 U.S.C. § 2253(c). As a COA was not granted on
these claims, we do not address them here.

                                              5
    Case: 08-11009 Document: 00511288632 Page: 6 Date Filed: 11/09/2010



                                  No. 08-11009

has not paid the required filing fee at the time the petition is turned over for
mailing.” Cousin v. Lensing, 310 F.3d 843, 847 (5th Cir. 2002). However, this
court has also stated that the mailbox rule “[does] not relieve a prisoner of the
responsibility of doing all that he or she can reasonably do to ensure that
documents are received by the clerk of court in a timely manner.” Dison v.
Whitley, 20 F.3d 185, 187 (5th Cir. 1994) (quoting Thompson v. Raspberry, 993
F.2d 513, 514 (5th Cir. 1993)) (internal quotation marks omitted). Accordingly,
“[f]ailure to stamp or properly address outgoing mail or to follow reasonable
prison regulations governing prisoner mail does not constitute compliance with
this standard” and thereby does not entitle one’s submission to the benefits of
the mailbox rule. Id. (quoting Thompson, 993 F.2d at 514) (emphasis removed
and internal quotation marks omitted).
      Based on these principles, the mailbox rule does not apply to Medley’s
October 31 submission of his habeas petition to his prison mail room. Neither
party contests that Medley failed to comply with the prison’s regulation for
mailing his habeas petition. Therefore, his petition was not accepted by the mail
room and was returned to Medley. Contrary to Medley’s request that his petition
be held so that it could be combined with his filing fee, the regulation required
that the petition be mailed separately from the filing fee and mandated that the
petition could not be held pending the withdrawal of the fee from Medley’s prison
account.
      Thus, as long as this regulation was “reasonable,” Medley cannot obtain
the benefits of the mailbox rule. See Dison, 20 F.3d at 187. What constitutes a
“reasonable” prison regulation is not defined in this court’s case law and we need
not define it here, because the prison’s regulation is reasonable under any
understanding of the word. Under the mailbox rule as articulated in Cousin, the
prison’s requirement that a prisoner mail his habeas petition separate from his
filing fee in no way interferes with the prisoner’s ability to timely file a habeas

                                        6
     Case: 08-11009 Document: 00511288632 Page: 7 Date Filed: 11/09/2010



                                       No. 08-11009

petition. We would have considered Medley’s petition timely filed had he
submitted his petition to his prison mail room without the filing fee, but prior to
the expiration of the AEDPA statute of limitations. Cousin, 310 F.3d at 847.
       Although Rule 3(a) of the Rules Governing Section 2254 Cases in the
District Courts states that a petition must be accompanied by the filing fee, the
Advisory Committee notes for the 2004 amendments to Rule 3(b) state that “the
clerk would also be required, for example, to file the petition even though it
lacked the requisite filing fee or an in forma pauperis form.” Similarly, our court
has stated that the mailbox rule “constitutes an exception” to Rule 3’s
requirements; thus a pro se prisoner like Medley need not mail his fee with his
petition in order for it be treated as filed.2 Cousin, 310 F.3d at 847. Therefore,
Medley was able to comply with the requirements of both Rule 3(a) and the
prison regulation.
       Moreover, the regulation has clear administrative benefits: It relieves the
prison of the need to keep track of un-mailed petitions and the responsibility to
ensure that the fee is properly submitted with the petition. Therefore, as it does
not improperly burden a prisoner’s filing of his or her habeas petition, and it
serves a positive purpose, the mail regulation is reasonable. Based on our
holding in Dison that the mailbox rule will not be applied if the petitioner fails
to comply with a reasonable prison regulation, Medley’s October 31, 2006,
submission of his petition is not entitled to the benefits of the mailbox rule and
thus his petition cannot be considered timely filed on that basis.
2) Whether Medley is Entitled to Equitable Tolling




       2
         Further, the Third and Seventh Circuits have interpreted Rule 3(a) to mean that its
requirement that the fee accompany the petition should only be understood as a demand that
the “‘fee or IFP application’” follow “‘within a reasonable time after the petition.’” Harris v.
Vaughn, 129 F. App’x 684, 689-90 (3d Cir. 2005) (unpublished) (quoting Jones v. Bertrand, 171
F.3d 499, 502 (7th Cir. 1999)).

                                               7
     Case: 08-11009 Document: 00511288632 Page: 8 Date Filed: 11/09/2010



                                   No. 08-11009

      The Supreme Court recently stated, consistent with this court’s precedent,
that “the timeliness provision in the federal habeas corpus statute is subject to
equitable tolling.” Holland v. Florida, 130 S. Ct. 2549, 2554 (2010). In doing so,
it adopted the established standard for determining whether equitable tolling
applies: “that a ‘petitioner’ is ‘entitled to equitable tolling’ only if he shows ‘(1)
that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way’ and prevented timely filing.” Id. at 2562 (quoting
Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). While the Court stated that the
question of what is an “extraordinary circumstance” necessarily involved a “fact-
intensive” inquiry, id. at 2565, it went on to explain that the facts of Holland
“may well” provide a useful example of an extraordinary circumstance, id. at
2564. In Holland, the Court detailed, Holland’s attorney “failed to file Holland’s
federal petition on time despite Holland’s many letters that repeatedly
emphasized the importance of his doing so. [The attorney] apparently did not do
the research necessary to find out the proper filing date, despite Holland’s letters
that went so far as to identify the applicable legal rules. [The attorney] failed to
inform Holland in a timely manner about the crucial fact that the Florida
Supreme Court had decided his case, again despite Holland’s many pleas for that
information. And [the attorney] failed to communicate with his client over a
period of years, despite various pleas from Holland.” Id.
      In light of this example, and thus, the apparently exacting demands for
demonstrating an “extraordinary circumstance,” we cannot say that the district
court abused its discretion in denying Medley equitable tolling of AEDPA’s
statute of limitations. Medley’s petition was not timely filed because he failed to
comply with a prison regulation which, as detailed above, was reasonable given
a proper understanding of the law. Taking Medley’s arguments as true, he
received inaccurate advice from the prison mail room staff, which caused him to
fail to re-submit his petition to the prison mail room in compliance with the

                                          8
    Case: 08-11009 Document: 00511288632 Page: 9 Date Filed: 11/09/2010



                                   No. 08-11009

prison regulation. However, this circumstance is significantly different from the
facts of Holland, as the mail room staff, unlike a prisoner’s attorney, do not have
the duty to represent the prisoner’s interests. Moreover, unlike in Holland,
Medley acknowledges that the mail room staff also gave Medley correct advice,
to speak with the prison law library staff. The prison law library staff instructed
Medley to read Rule 3. Had he read the notes following the rule, he would have
been made aware that he could have mailed his petition without the fee.
Alternatively, had Medley read this court’s decision in Cousin, he would have
realized that he could have filed his petition without his fee. Therefore, the
circumstances that stood in Medley’s way were largely of his own making and
significantly different from the extraordinary circumstance that Holland
indicates is required for equitable tolling. See Howland, 507 F.3d at 846 (stating
that neither ignorance of the law nor the failure to properly file a petition
entitled a prisoner to equitable tolling). Thus, we cannot say that the district
court abused its discretion in refusing Medley equitable tolling.
      Medley cites a number of cases that he claims establish that “legal
confusion” entitles a petitioner to equitable tolling. Those cases are not on point.
In Solomon v. United States, the Sixth Circuit held that a prisoner was entitled
to equitable tolling, in part because he could not obtain the necessary access to
the law library, not because he did not understand the law. 467 F.3d 928, 933-34
(6th Cir. 2006). There is no indication that Medley was unable to obtain a copy
of Rule 3 and its Advisory Committee notes or access this court’s case law on the
mailbox rule. In Lawrence v. Florida, the Supreme Court denied equitable tolling
when a prisoner failed to follow clearly established law, even though the
procedural posture of his case created confusion as to the filing deadline and his
attorney failed to properly calculate the end date of the statute of limitations.
549 U.S. 327, 336-37 (2007). Lawrence thus supports our conclusion that the
circumstances of this case do not merit equitable tolling.

                                         9
    Case: 08-11009 Document: 00511288632 Page: 10 Date Filed: 11/09/2010



                                  No. 08-11009

                                CONCLUSION
      Medley failed to timely file his habeas petition because he failed to comply
with a reasonable prison regulation. Those failures were a product of his own
misunderstanding of the law. Accordingly, his initial submission of his habeas
petition to his prison mail room is not entitled to the benefit of the mailbox rule
nor is Medley entitled to equitable tolling of the AEDPA statute of limitations.
Therefore, we AFFIRM the judgment of the district court.




                                        10